                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                         February 21, 2020
                                                                         David J. Bradley, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

 HIEU NGUYEN,                   §   CIVIL ACTION NO.
          Plaintiff,            §   4:19-cv-01141
                                §
                                §
        vs.                     §   JUDGE CHARLES ESKRIDGE
                                §
                                §
 LIBERTY MUTUAL                 §
 FIRE INSURANCE                 §
 COMPANY                        §
           Defendant.           §

         OPINION AND ORDER DENYING REMAND

    The Court denies the motion by Plaintiff Hieu Nguyen
seeking remand. Dkt 10.
          1. Background
     Nguyen asserts that wind and hail damaged his roof in 2016.
He requested Defendant Liberty Mutual Fire Insurance
Company to pay for the damages under his insurance policy with
it. They went through appraisal to determine the amount. Nguyen
alleges that Liberty Mutual failed to pay the full appraisal award.
     Nguyen filed suit in state court for breach of contract, unfair
settlement practices, prompt-payment-of-claims violations, and
breach of the duty of good faith and fair dealing. Dkt 1-1. Liberty
Mutual removed the action based on diversity jurisdiction. Dkt 1.
Nguyen seeks remand.
        2. Legal standard
    A district court must remand a case to state court if “at any
time before final judgment it appears that the district court lacks
subject matter jurisdiction.” 28 USC § 1447(c).
     The burden of establishing federal jurisdiction “rests on the
party seeking the federal forum.” Howery v Allstate Insurance Co,
243 F3d 912, 916 (5th Cir 2001). To meet this burden, the party
must “prove that federal jurisdiction existed at the time of
removal, or, at the very least, have alleged facts prior to the entry
of judgment in this case that establish federal subject-matter
jurisdiction. Without the presence of such facts in the record, a
federal court does not have jurisdiction over the case.” Ibid
(citations omitted).
     Federal district courts have original jurisdiction over civil
actions between citizens of different states where the amount in
controversy exceeds $75,000, exclusive of interest and costs.
28 USC § 1332(a). On motion to remand after removal upon
assertion of diversity jurisdiction, courts determine the amount
in controversy in light of “the claims in the state court petition as
they existed at the time of removal.” Manguno v Prudential Property
and Casualty Insurance Co, 276 F3d 720, 723 (5th Cir 2002).
    The amount alleged in the state court petition typically
determines the amount in controversy—so long as it was pleaded
in good faith. Allen v R & H Oil & Gas Co, 63 F3d 1326, 1335
(5th Cir 1995) (citation omitted). Where the jurisdictional amount
is not apparent on the face of the removed petition, “the court
may rely on ‘summary judgment-type evidence.’” St Paul
Reinsurance Co Ltd v Greenberg, 134 F3d 1250, 1253 (5th Cir 1998),
quoting Allen, 63 F3d at 1336.
     If on the face of the state court petition or by a
preponderance of the evidence a defendant shows that the
amount in controversy exceeds $75,000, the plaintiff may obtain
remand only by showing with legal certainty that the claims
alleged are for less than $75,000. De Aguilar v Boeing Co, 47 F3d
1404, 1412 (5th Cir 1995).
         3. Analysis
     The parties dispute only whether the amount in controversy
exceeds $75,000. Nguyen relies on his original petition. It states
that “Plaintiff is seeking only monetary relief of $75,000.00 or
less.” Dkt 1-1 at ¶ 44. Nguyen attached a stipulation to his motion
to remand stating that he “stipulates that the amount in




                                 2
controversy” does not exceed $75,000 and that he would not
accept any amount beyond that. Dkt 10-1. These show together,
he says, that the amount in controversy is less than $75,000.
     Liberty Mutual responds that neither defeat remand because
Nguyen never filed any binding stipulation or affidavit with his
original petition. Liberty Mutual also points to Nguyen’s request
for the full amount of the appraisal award totaling $48,124.37,
and to his request for additional damages in the petition. Liberty
Mutual asserts these conclusively show that the amount in
controversy exceeds $75,000.
     As to Nguyen’s petition in state court. Texas law requires a party
to plead a range of relief sought among five predefined damage
ranges. See Tex Rule Civ P 47(c). Plaintiffs cannot plead a specific
amount of damages beyond one of the ranges. See Martinez v
Liberty Insurance Corporation, 2019 WL 6894497, *2 (SD Tex). The
lowest range is “monetary relief of $100,000 or less, including
damages of any kind, penalties, costs, expenses, pre-judgment
interest, and attorney fees.” Tex Rule Civ P 47(c)(1).
     Numerous cases hold that Texas law does not permit a
plaintiff to plead that the damages sought will not exceed
$75,000. For example, see Chavez v State Farm Lloyds, 2016 WL
641634, at *2 (SD Tex) (discussing Tex Rule Civ P 47). Those
cases also find such pleading to be a manipulation in bad faith to
avoid federal jurisdiction. Ibid (citation omitted). This is so
because damages as initially alleged in a Texas state court petition
in no way limit a plaintiff from later amending pleadings to seek
additional damages. For example, see Sosa v Central Power & Light,
909 SW2d 893, 895 (Tex 1995): “Contrary to statements in live
pleadings, those contained in superseded pleadings are not
conclusive and indisputable judicial admissions.”
    Nguyen’s pleading contravenes Texas state court rules and
does not bind him to recover less than $75,000. As such, it does
not control or limit the amount in controversy.
     As to Nguyen’s post-removal stipulation. Nguyen’s stipulation
filed with his motion to remand also does not bind him. This
Court has recently observed that “[d]ecisions in this district are
quite clear that, to conclusively establish the amount in



                                  3
controversy and avoid removal, plaintiff must file ‘an affidavit,
stipulation, or other statement limiting her recovery alongside her
Petition.’” Soriano v Kroger Texas LP, 2020 WL 374084, *2 (SD
Tex), quoting Martinez v Kroger Texas LP, 2019 WL 954963, *3
(SD Tex). And the Fifth Circuit directs that “if it is facially
apparent from the petition that the amount in controversy
exceeds $75,000 at the time of removal, post-removal affidavits,
stipulations, and amendments reducing the amount do not
deprive the district court of jurisdiction.” Gebbia v Wal-Mart Stores
Inc, 233 F3d 880, 883 (5th Cir 2000) (citation omitted).
    Even cursory review of Nguyen’s original petition and the
appraisal award shows an amount in controversy exceeding
$75,000. The appraisal award totals $48,124.37. Dkt 12-3.
Nguyen seeks both this amount and treble damages pursuant to
the Texas Insurance Code. He additionally seeks attorney fees,
court costs, eighteen percent interest on the amount of the
insurance claim pursuant to the Texas Insurance Code, economic
hardship, losses due to nonpayment, exemplary damages, and
damages for emotional distress. Dkt 1-1 at ¶¶ 39–44.
     The Court finds that the amount in controversy exceeds the
jurisdictional minimum. See for example Chavez, 2016 WL
641634, at *3 (finding amount in controversy met in similar
circumstances); Espinoza v Allstate Texas Lloyd’s, 222 F Supp 3d
529, 536–37 (WD Tex 2016) (same). With no binding stipulation
or affidavit filed with his original petition, Nguyen cannot show
to a legal certainty that his recovery will be below the
jurisdictional amount. Soriano, 2020 WL 374084, at *2.
        4. Conclusion
    The Court DENIES the motion to remand.
    SO ORDERED.


    Signed on February 21, 2020, at Houston, Texas.


                              Hon. Charles Eskridge
                              United States District Judge



                                 4
